Case 1:21-mj-00084-ZMF Document 17} Filed 07/02/21 Page 1 of 2

[rear]

69TI-ELZ (Lye) souoydsfoL
PICO AN ‘Pueys] UoyeIS

67 SING ‘onuUdAY YINog OI TT
WL Mey ToonTTeH sy]
L8TI7Z7H# TEA SAN

‘bsq ‘loonyjey * J oney|

/S/

‘poyrugns ATTnNSedsay

“oyep YN0d jxoU oy} [HUN [707

‘g A[NE WoO PoT[O} SI YOo[D yey Apoodg sy} yey} soorse pue soATeM JURpUIJop oY],

‘9oUENUTUOS 9y} 0} posoddoun st 910g VWSNV “JoHeUr Siu} Jo soueNUUOD Aep-06 -
2 Sunjsonbai st jasunos ssusjoq, ‘suoyenoSou eoyd Surssnosip Jo ssoooid oy} Ut ore sored
oy], ‘Suuesy Areurunjosd oy) Jo souenuNuoo ve SUTyIOS SI jasuNOD asuaJoq] “1 ZOZ “9
Aqng ‘Kepsony, Joy popnpoyos Apuormno Joyeur pouorjdes saoge ayy ul SuLmeopy ATeUTUNTTOLg

SnUTUOD 0} UOMOJ[ SIY} sIUIQns EpeoUOJ| JUepUasop JOF [asuNOd “ToonTTeH “yy OMe]

 

ONIIVAH AUVNIAT Had FONEENOD O.L NOLLOW

‘yuepusjoq
“VGVONOW ANOHLLNV SV'IOOIN

- ysurese -
(AINZ) P8-£IN-TZ

ON SN ON ON ON ON

VORIAWNV AO SHLIVLS G4aLINO

VIEIWNTOO JO LOMPLLSIC aL Yor
TYNOO LOMALSIC SALVLS GALINN

 
Case 1:21-mj-00084-ZMF Document 17) Filed 07/02/21 Page 2 of 2

‘bsq “oonyjep *f one]

 

/S/

"JMO 94} JO Yo]D oy} Jo sayns oy} 0}
jquensind Ul pue posal Jo sored sy} 0} paraArjap sny} pue wWio}shs JOA/IND oy} Suisn popy

Aljeotuonoays sem oures Jo Adoo e [707 ‘Ayn JO AUP pyZ OY} UO AFRAID Aqorsy J

 

HOIAMAS JO ALVOMILYAO

 
